UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-2340



DARRYL G. DAVIS,

                                              Plaintiff - Appellant,

          versus


GEORGE MASON UNIVERSITY,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-05-504-1)


Submitted:   June 30, 2006                 Decided:   August 3, 2006


Before NIEMEYER, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William E. Hutchings, Jr., SAUNDERS & SCHMIELER, P.C., Silver
Spring, Maryland, for Appellant. David Drummey, Assistant Attorney
General, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Darryl   G.   Davis   appeals   the   district   court’s   order

granting the defendant’s motion to dismiss.        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         Davis v. George Mason

Univ., No. CA-05-504-1 (E.D. Va. filed Oct. 21, 2005 & entered

Oct. 25, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                AFFIRMED




                                 - 2 -